Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered April 18, 1988, convicting defendant upon her plea of guilty of the crime of forgery in the second degree.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Consequently, the judgment should be affirmed (see, Anders v California, 386 US 738; People v Crawley, 130 AD2d 879; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Judgment affirmed. Mahoney, P. J., Kane, Mikoll, Mercure and Harvey, JJ., concur.